974 F.2d 1329
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Rev. Gerald GORDON, et al., Plaintiffs, Appellants,v.James E. O'NEIL, et al., Defendants, Appellees.
No. 92-1037.
United States Court of Appeals,First Circuit.
September 4, 1992

Appeal from the United States District Court for the District of Rhode Island
Rev. Gerald Gordon on brief pro se.
James E. O'Neil, Attorney General, and Richard B. Woolley, Assistant Attorney General, on brief for appellees.
D.R.I.
AFFIRMED.
Before Breyer, Chief Judge, Campbell, Senior Circuit Judge, and Cyr, Circuit Judge.
Per Curiam.


1
We have reviewed the parties' briefs and the record on appeal.  We affirm essentially for the reasons stated in the district court's memorandum and order, dated September 12, 1991, and entered on September 16, 1991.


2
Affirmed.